                                                                         CLERK'S OFFICE U.B.DIST.COURT '
                                                                              , AT DANVI LLE,VA
                                                                                     FILED

                     IN TH E U N ITED STATES D ISTR ICT C O U RT               JUN û51219
                    FO R TH E W ESTERN D ISTR ICT O F VIR G INIA             Juuwc.àunLE%CL RK
                                 R O AN OK E D IV ISIO N                   sv:j
                                                                              ,j,upsyyouss
LO R EN ZA G ER AI,D FER EBEE,JR .,

             Plaintiffr                          CA SE N O .7:19CV 00310

V.                                               M EM O R AND U M O PIN IO N

D.GIBSON,c AL.,                                  By: H on.Jackson L .K iser
                                                     Senior U nited StatesD istrictJudge
             Defendants.


      PlaintiffLorenza Gerald Ferebee,Jr.,aVirginiainmateproceeding pro K ,filed thiscivil

rightsactionpursua'ntto42U.S.C.j 1983,allegingviolationsofhisfederalandstaterightsrelated
to a prison grievance procedtlre. Afterreview ofthe record,the courtconcludesthatthe action

mustbe sllmm arily dismissed.

                                            1.

      Atthe time hisclaimsarose,Ferebee wasconsned atRed Onion State Prison '
                                                                            (CtRed
Onion'').Inearly2019,hegrew frustratedbecauseEssewagewaterkeepcomingupthrew (sicqthe
institutionalpod man-holets) and preventing Ehimj from having adequate access to wash his
handts)afterusingthecelltoiletinordertoeatanymeal,becausetheoorrectionalOfficergsqhave
tottzrnoffthepodwatersupplysystem .''(Compl.7(ECFNo.1).)OnFebruary 15,2019,Ferebee
filed an Inform alComplaintfonn aboutthisproblem ,RlOSP-19-1N F-00364.Thesewageproblem
continued,however,and he did notreceive aresponse to hisInformalComplaint. On February

19,2019,FerebeefiledasecondInformalComplaintfonn aboutthewaterissuesin hiscell,ROSP-

19-+ 17-00365.

       On February 25,2019,OfficerD.Gibson and the prison'splumber,D.Stallard,cnm eto

Ferebee's celldoorto discuss his Infonnal Complaints. They asked Ferebee if he wanted to
withdraw them ,butFerebee refused to do so. Gibson allegedly told Ferebee Cthe'llregretthat.''

(ld.at9.(Theofficerslef4withoutreturningFerebee'sInformalComplaintFol'mstohim.
       Thenextday,Ferebee'slnform alCom plaintswerereturnedtohim throughtheinstitutional

mail.Heallegesthaton eachoftheformshisCSSIGNATUM HAS BEEN FORJURED (sicq''to
makeitappearthathehadwithdrawn theInform alComplaint,astheoffk ershad urged him to do.

(Id.at8,9.) Ferebeefiledan InformalComplaintabouttheofficers'alterationofhispriorforms.
In response,he wastold thatduring an investigation ofthem atter,Stallard and Gibson both said

Ferebeehadltwillfully''signedthefol'
                                   m stoindicatethathewaswithdrawingthem. (Id.at11.)
Ferebee explainsthatwhen an inmatewithdrawsan Inform alComplaint,any later-fled form on

thesnmeissuewillberejectedasrepetitive.W ithoutaprocessedInformalComplaint,theinmate
cnnnot properly fle a Regular Grievance, the next required step in the prison's grievance

procedures.

       Inhisj1983 complaint,Ferebeeassertsthatthedefendants'actionsdeprivedhim ofhis
rightsto GEFREE EXERCISE THE REDRESS OF GRIEVANCEIS)and DUE PROCESS BY
EQUAL PROTECTION OF FEDEM L AND STATE CM ATED LIBERTY INTEREST.''(J.4s
at18.) FerebeecontendsthatGibson and Stallardfalsifedhissignaturetoshow hiswithdrawal
of the two Inform al Com plaint Forms as partof their conspiracy to retaliate against him for

complaining aboutthewaterproblem sand to preventhim from fling a lawsuiton thatissue. See

42 U.S.C.j1997e(a)(CENo action shallbebroughtwith respectto prison conditionsunder g42
U.S.C.j1983jbyaprisonerconfinedin anyjail,prison,orothercorrectionalfacilityuntilsuch
administrativeremediesasareavailableareexhausted.''). Finally,Ferebeecomplainsthatthe
defendantsviolated statelaws,nam ely,an anti-retaliation provision and otherrequirem entsofthe
prison's grievance procedures. As relief,he seeks declaratory and injunctive relief and
com pensatory and punitive dnm ages.



       Thecourtm ay sum marily dismissacaseCtbroughtwithrespectto prison conditions...by

aprisonercov nedinanyjail,prison,orothercorrectionalfacilityifthecourtissatisfiedthatthe
action isfrivolous,m alicious,failsto state aclaim upon which reliefcan begranted.'' 42 U .S.C.

j 1997e(c)(1).A itâivolous''claim isonethatttlacksanarguablebasiseitherin 1aw orinfact.''
Neitzkev.W illinms,490U.S.319,325,327(1989)(intepretingttfrivolous''in formerversionof
28 U.S.C.j 1915(d)). Section 1983pennitsan aggrieved party to file a civilaction againsta
person foractionstaken tmdercolorofstate1aw thatviolated hisconstitutionalrights. Cooperv.

Sheehan,735F.3d153,158(4thCir.2013).
       Ferebee has no Ctconstitm ionalentitlem entto and/ordue process interestin accessing a

grievanceprocedure constitm ionalrightto participate in aprison grievance procedtlre.'' Booker

v.S.C.Dep'tofCorr.,855 F.3d 533,542 (4th Cir.2017),cert.denied,138 S.Ct.755 (2018).
Thus,hisj1983claim thatthedefendants'actionspreventedhim from filingfurthergrievances
and appealsconcerningthewaterissuesin hiscellmustbe summ arily dismissed.

       Ferebee has a FirstAm çndm entrightto be free frbm retaliation,however,for fling the

InformalComplaintsasan exerciseofhisrighttopetition forredress. Id.ttRetaliation,though it

isnotexpressly referredtointheConstitution,isnonetlïelessactionablegunderj 19831because
retaliatory actions m ay tend to chillindividuals'exercise of constitutionalrights.'' Am .Civil

LibertiesUnionv.W icomicoCty.,999 F.2d780,785(4th Cir.1993).Ontheotherhmld,lmust
treataninmate'sclaim ofretaliationbyprison officialsEswithskepticism ,''becauseprisonofficials'

actions are often taken in directresponse to a prisoner's conduct. Cochran v.M orris,73 F.3d
1310,1317(4thCir.1996).&&gT)ostateacolorableretaliationclaim tmderSection 1983,aplaintiff
mustallegethat(1)heengagedinprotectedFirstAmendmentactivity,(2)thedefendanttooksome
actionthatadverselyaffectedhisFirstAmendmentrights,mld(3)therewasacausalrelationship
between hisprotected activity and the defendant'sconducta''M artin v.Duffv,858F.3d 239,249

(4thCir.2017),cert.denied,138S.Ct.738,(2018).
         Ferebee'sallegationssatisfy only thefirstand third factorsin thisstandard. Asstated,he

wasexercisinghisconstitutionallyprotectedrighttopetitionwhen hefledllisInformalComplaint

aboutthewaterproblems,in satisfaction ofthefirstfactor.Hehasalsoalleged thatthedefendants
                                                                         )
falsified withdrawalofthatform because itcomplained aboutwaterproblems,in satisfaction of

the third factor. Ferebee's retaliation claim fails,however,because he cannot show that this

sequence ofeventshad a sufficiently adverse effecton hisability to exercise aFirstAm endm ent

right.

         &Tor pup oses of a FirstAmendment retaliation claim tmder Section 1983,a plaintiff

suffersadverse action ifthe defendant'sallegedlyretaliatory conductwould likely deteraperson

ofordinazy fsrmness from the exercise ofFirstAmendm entrights.'' 1d. lwillassume thatthe

defendants'alleged forgeriesprevented Ferebee from filing additionalInfonnalComplaints or

RegularGrievancesaboutthewaterproblem s.Becausehehasnoconstitutionalrighttoparticipate

in a prison grievance procedtlre,see Booker,supra,llis alleged preclusion from filing f'uttzre

grievance forms or appeals was nota depdvation ofconstitutionalproportions. M oreover,the

tmavailability ofthe prison's grievance procedureson the water issue did notpreclude Ferebee

from exercisingllisrighttopetition orhisrightto accessthecourts,becauseheretained the ability

tofileafederallawsuitonthematter.SeeRossv.Blake,136S.Ct.1850,1859(2016)(finding
thatinm ate who fails to exhaustadm izlistrative rem ediesbefore filing federalcivilaction m ay


                                               4
escapedismissalunder42U.S.C.j 1997e(a)ifheprovesthatthoseremedieswerenotavailable
tohim). Forthestated reasons,lconcludethatFerebee'sallegationsdonotstatean actionable
j1983retaliationclaim.
       Consequently,Ferebee'sallegationsalsofailtosupportaj 1983 conspiracy claim. Such
a claim requiresshowing thatpurported conspiratorsagreed to take som e action thatviolated the

plaintiff'sconstitutionalrights. Hinklev.City ofClarksburg,81F.3d416,421(4th Cir.1996).
Here,forthereasonsIhavealready described,the defendants'actionsdid notdepriveFerebeeof

anyconstitutionallyprotectedright,sothey cannotnotsupportaj1983conspiracyclaim.
       In addition, Ferebee's contentions do not state any claim that he was denied equal

protection.Forsuch aclaim ,aninmate''m ustfirstdemonstratethathehasbeen treateddifferently

9om otherswith whom heissimilarly simated and thatthetmequaltreatmentwastheresultof

intentionalorpurposef'uldiscrimination.'' Veneyv.W vche,293F.3d 726,730 (4th Cir.2002)
(internalquotationmarksandcitationomitted).Ferebeehasmadenosuch showing.
       The defendants' alleged forgery of Ferebee's nam e m ay have violated som e prison

regulation ornlle. Violationsofstateprocedtlralregulations,however,do notpresentany claim

actionableunderj 1983.Ricciov.Ctv.ofFairfax,907F.2d 1459,1469(4thCir.1990)((:Ifstate
1aw grantsmoreprocedlzralrightsthantheConstitutionwouldotherwiserequire,astategofficial'sq
failureto abideby thatlaw isnotafederaldueprocessissue.'').

       Forthereasonsstated,IwillsummarilydismissFerebee'sj 1983claimswithoutprejudice,
pursuantto28U.S.C.j1915A(b)91),forfailuretostateaclaim.Assuch,ptlrsumltto28U.S.C.
j1367(c),Ideclinetoexercisesupplementaljurisdictionoveranyrelatedstate1aw claimsarldwill
dismissthem withoutprejudice. An appropriate orderwillissuethisday. Dismissalwithout
prejudiceleavesFerebeefreetorefilehisclaimsinanew andseparatecivilactionifhecancorrect
the defcienciesdescribed in thism emorandum opinion.

       The clerk willsend a copy ofthism em orandum opinion and the accompanying orderto

theplaintiff.

       Ex-
         lxlum tlusG+hdayoflmw,2019.
                                                                  .P
                                          '*
                                           N                :
                                         SEN OR UN ITED STATES D ISTRICT JU D GE
